Order entered April 2, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01357-CR
                                       No. 05-13-01358-CR

                           JOSHUA DAVID RANKINS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F0-921072-Q, F12-57382-Q

                                            ORDER
       The Court REINSTATES the appeals.

       On March 17, 2014, we ordered the trial court to make findings of fact regarding why the

clerk’s and reporter’s records had not been filed. On March 19, 2014, we received the clerk’s

records and on April 1, 2014, we received the reporter’s record. Therefore, in the interest of

expediting the appeal, we VACATE the March 17, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    DAVID EVANS
                                                              JUSTICE